[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Probable cause is found to secure a claim against defendant Pace Construction Inc. in the amount of $115,000.00, which amount includes principal and interest to today but does not include sales tax.
At the present time, the plaintiff appears to be adequately secured by the labor and material performance bond. Because the plaintiff is so secured, the application for a prejudgment remedy of garnishment is denied.
THIM, JUDGE
N.B. This memorandum was written before the court received defense counsel's letter dated March 15, 1993. The case cited by defense counsel, O  G Industries, Inc. v. New Milford, 29 Conn. App. 783,790 (1992), does not stand for the proposition that a subcontractor is barred by General Statutes 49-42 from suing a general contractor hired to perform a public project.